Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
INFORMATION CONCERNING RESPONSES
Allowable Subject Matter

Claims 1-9 are allowed:
The following is an examiner’s statement of reason for allowance: Applicant's arguments filed on March 8, 2021, in response to the office action mailed on December 8, 2020, have been fully considered and are persuasive. In particular, none of the prior arts of record discloses a peripheral device with a connector receptacle that is capable of identifying a master-slave mode, wherein when a connector module is connected to an electronic device through a power positive terminal, a power negative terminal (which is connected to a signal ground), a signal positive terminal, a signal negative terminal, and a transmission cable, a processing unit detects whether the electronic device is in a master mode or a slave mode and whenever the electronic device is just in the slave mode, the processing unit transmits a notification signal to the electronic device through the positive terminal of the signal and the negative terminal of the signal to notify the electronic device that the electronic device does not need to provide power to the peripheral device and the electronic device is switched from the slave mode to the master mode (interpreted as the electronic device detected as being in slave mode and is commanded to not provide power to the peripheral device, and then the electronic device is switched to the master mode).
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

RELEVENT ART CITED BY THE EXAMINER

The following prior art made of record and relied upon is citied to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
The following references teach power control over USB:
U.S. PATENT NUMBERS:
2011/0029703 A1 – note that power provision is determined by device being in either a master or slave mode [Paragraphs 0014-0016]
2014/0365695 A1 – note that power provision is determined by device being in either a master or slave mode [Paragraphs 0038-0043]
10,210,122 B2 – state switching [Abstract]
CONCLUDING REMARKS
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Yu whose telephone number is (571)272-9779.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS ALROBAYE can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HENRY W YU/Examiner, Art Unit 2181                                                                                                                                                                                                        March 19, 2021

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181